DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-4, 7-11, 13-14, 17-20, 22, and 24-27 are currently pending and presented for examination on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the first binding element" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, “the first binding element” will be read as “a first binding element.”

For examination purposes, “the first binding element” and “the second binding element” will be read as “a first binding element” and “a second binding element,” respectively.
Claim 27 recites the limitation "the first complex" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, “the first complex” will be read as “a first complex” and interpreted as any complex comprising more than one component.
Clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-10, 13-14, 17, 20, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coombs et al. (US 2004/0248093 A1) in view of Pang et al. (US 2014/0204372 A1).
	Regarding claim 1, Coombs et al. teach a method for detecting presence of a target analyte in a sample (para [0156]-[0164], Fig. 7B-10B; para [0174]-[0180], Fig. 11B; para [0189]-[0196], Fig. 12B), the method comprising:
generating a two-particle complex (dual bead complex 194 formed from capture bead 190 with probe 196, target agent 204, and reporter bead 192 with probe 208, para 
contacting the two-particle complex with a dissociation solution to dissociate the two-particle complex (urea, acids, or bases may be added to the dual bead solution as dissociations agents, para [0366], Fig. 66A) and release dielectric beads present in the two-particle complexes (the dual bead complexes are thus dissociated by the actions of these dissociation agents thereby releasing the reporter beads 192 from the capture beads 190 as shown in Fig. 66B, Step VI/Fig. 68B, Step VII. After the dissociation of the dual bead structure, the capture beads 190 are separated from the, now unbound, reporter beads 192 in the solution, as shown in Fig. 66B, Step VII/Fig. 68B, Step VIII, para [0366]-[0367], Fig. 66B; para [0384]-[0385], Fig. 68B);
applying a magnetic field to immobilize the magnetic beads present in or released from the two-particle complex (the solution can be exposed to a magnetic field to capture the magnetic capture beads 190, para [0367], [0385]); 
detecting the presence of dielectric beads in the dissociation solution, wherein the presence of dielectric beads indicates that the target analyte is present in the sample, and wherein the presence of dielectric beads is detected by: (b) optical detection (para [0367], [0385]).

Pang et al. teach a method comprising: (iv) detecting the presence of dielectric beads (particles can include a nanoparticle, a microparticle, … among others, para [0009]; embodiment includes polystyrene bead, para [0073]) in a solution by flowing the solution through a substrate comprising an array of nanoholes (transferring a fluid containing particles in a first channel of a nonconductive material formed over a composite membrane including an array of nanochannels that pass through two opposing sides of the composite membrane …; applying the electrical signal to generate an electric field to effectuate an electrokinetic force within the first and second channels to steer the particles toward the nanochannels to capture one or more particles at an opening or within a respective nanochannel to immobilize the particles, para [0010], para [0044], abstract), wherein the diameter of the nanoholes is smaller than the diameter of the dielectric beads (diameter of particles is larger than diameter of nanoholes, Fig. 1A, 4D-4E), and wherein the presence of dielectric beads is detected by: (a) visual observation by a user of presence of the dielectric beads on the array (microscope and camera used to visually observe motion of particles, para [0073]); or (b) optical detection (para [0048]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Coombs et al. the step of detecting the presence of the dielectric beads in the dissociation solution by flowing the dissociation solution through a substrate comprising an array of nanoholes, wherein the diameter of the nanoholes is smaller than the diameter of the dielectric beads, as taught in Pang et al. 
One would have reasonable expectation of success in combining Coombs et al. and Pang et al. because both are drawn to methods for optical detection of dielectric beads (e.g. polystyrene beads).
Regarding claims 2 and 3, Coombs et al. teach wherein the first binding element is a first antibody that specifically binds to the target analyte and the second binding element is a second antibody that specifically binds to the target analyte (antibody transport probes 196 are conjugated onto the beads and include proteins, such as antigens or antibodies, implemented to capture protein targets, para [0156]; Fig. 7B-10B, 11B, 12B, 66A-66B, 68A-68B).
Regarding claim 9, Coombs et al. teach wherein step (i) comprises: 
contacting the sample with magnetic beads comprising a first binding element immobilized on the magnetic beads, wherein the first binding element binds to the target analyte to form a first complex comprising the target analyte bound to the magnetic beads (para [0158], Fig. 7B-8B, para [0175]-[0176], Fig. 11B Step II, para [0191], Fig. 11B Step II, para [0361]-[0362], Fig. 66 Step II, para [0379], Fig. 68A Step II); 
contacting the first complex with dielectric beads comprising a second binding element immobilized on the dielectric beads, wherein the second binding element binds to the target analyte to form the two-particle complex (para [0164], Fig. 10B, para [0177], Fig. 11B Step III, para [0193], Fig. 11B Step IV, para [0363], Fig. 66 Step).
Regarding claim 10, Coombs et al. teach the method further comprising:
applying a magnetic field to the two-particle complex thereby immobilizing the two-particle complex;

Regarding claim 13, Coombs et al. teach wherein step (ii) comprises contacting the two-particle complexes with a dissociation solution to dissociate the two-particle complexes while the two-particle complex is suspended in solution (para [0366], Fig. 66A Step V, para [0384], Fig. 68A Step VI).
Regarding claim 14, Pang et al. teach wherein (a) visual observation by a user of presence of the dielectric beads on the array comprises seeing the dielectric beads (para [0073]) or observing a resonance shift caused by the presence of the dielectric beads on the array (the shifting of the transmission peak can be observed when nanoparticles are captured onto the nanochannels, para [0061]; para [0072]), optionally, wherein the array comprises a nanoplasmonic surface (para [0043]-[0044]) and wherein the presence of the dielectric beads on the array surface results in a resonance shift observable by a user (para [0061]; para [0072]).
Regarding claim 17, Pang et al. teach wherein (b) optical detection comprises detection of an optical signature of the dielectric bead by a photodetector (the optical module 710 can direct a coherent light beam on the nanochip device 400 and detect inelastic scattering of the light beam by at least some of the trapped particles at the openings of the nanochannels 413 to determine their Raman spectra, in which the exemplary resonant nanostructures amplify detected signals corresponding to the inelastic scattering, para [0072]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Coombs et al. the detection methods of Pang et al. because the nanoholes of the detection methods taught in Pang et al. 
Regarding claim 20, Coombs et al. teach the method further comprising:
applying a magnetic field to the first complex thereby immobilizing the first complex (para [0192], Fig. 12B Step III, para [0380], Fig. 68A Step III); and
contacting the first complex with a wash solution to remove molecules not bound to the first complex prior to contacting the first complex with (a) the second binding element or (b) the second binding element and the dielectric beads, and optionally removing the magnetic field prior to contracting the first complex with (a) the second binding element or (b) the second binding element and the dielectric beads (para [0192], [0380]).
Regarding claim 24, Coombs et al. teach wherein step (i) comprises contacting the sample with magnetic beads and a first binding element, wherein the magnetic beads and the first binding element are functionalized to enable immobilization of the first binding element on the magnetic beads to provide the magnetic beads comprising the first binding element (para [0158], Fig. 7B-8B, para [0175]-[0176], Fig. 11B Step II, para [0191], Fig. 11B Step II, para [0361]-[0362], Fig. 66 Step II, para [0379], Fig. 68A Step II).
Regarding claim 25, Coombs et al. teach wherein the step (i) comprises simultaneously contacting the sample (in one embodiment, the beads and sample are added to the disc at the same time, or nearly the same time. Alternatively, the beads with the probes can be pre-loaded on the disc for future use with a sample so that only a sample needs to be added, para [0240]) with magnetic beads comprising a first binding element immobilized on the magnetic beads (antibody target probe conjugated on magnetic capture bead, para [0158], Fig. 7B-8B, para [0175]-[0176], Fig. 11B Step II, para [0191], Fig. 11B Step II, para [0361]-[0362], Fig. 66 Step .

Claims 4, 7-8, 11, 22, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coombs et al. (US 2004/0248093 A1) in view of Pang et al. (US 2014/0204372 A1) as applied to claim 1 above, and further in view of Chan et al. (US 2003/0082589 A1).
Regarding claim 4, Coombs et al. in view of Pang et al. teach the method of claim 1, wherein the two-particle complex comprises a magnetic bead conjugated to a first binding element which specifically binds to the target analyte, optionally, wherein the first binding element is a first antibody that specifically binds to the target analyte (antibody transport probes 196 are conjugated onto the beads and include proteins, such as antigens or antibodies, implemented to capture protein targets, Coombs et al., para [0156]; Fig. 7B-10B, 11B, 12B, 66A-66B, 68A-68B) and a dielectric bead conjugated to a second binding element which specifically binds to the target analyte (Coombs et al., para [0177], [0363]). Coombs et al. in view of Pang et al. teach in the method the conjugation of first binding element to the magnetic bead via EDC conjugation and alternatively, passive adsorption or streptavidin-biotin interactions (Coombs et al., para [0181], [0175], [0361]).
Coombs et al. in view of Pang et al. fail to specifically teach how the second binding element is conjugated to the dielectric bead and fail to teach a second binding element that specifically binds to the target analyte and a dielectric bead conjugated to a third binding element that specifically binds to the second binding element, optionally, wherein the second binding 
Chan et al. teach a second binding element that specifically binds to the target analyte (first ligand (e.g., antibody) capable of binding to an analyte (e.g., an antigen), para [0048], [0064]) and a dielectric bead (particles can be a latex particle, a silica particle, a glass particle which are dielectric materials, para [0014]) conjugated to a third binding element that specifically binds to the second binding element, optionally, wherein the second binding element is conjugated to a first member of a high-affinity binding couple and a third binding element which is a second member of the high-affinity binding couple (a third ligand (e.g., biotin) binds to the particle and binds to a second ligand (e.g., avidin) which binds to a first ligand, para [0048], or a second ligand (e.g., avidin) binds to the particle and binds to a third ligand (e.g., biotin) which binds to a first ligand, para [0064]).
The limitation wherein the first binding element is first antibody that specifically binds to the target analyte, the second binding element is a second antibody that specifically binds to the target analyte, and the third antibody that specifically binds to the second antibody is optional and therefore not required.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Coombs et al. in view of Pang et al. 
One would have reasonable expectation of success in combining Coombs et al. in view of Pang et al. and Chan et al. because both are similarly drawn to the conjugation between an antibody and a dielectric bead. 
Regarding claim 7, Chan et al. teach wherein the first member of the high-affinity binding couple is biotin and the second member of the high affinity couple is avidin (para [0048]).
Regarding claim 8, Chan et al. teach wherein the first member for the high-affinity binding couple is avidin and the second member of the high affinity binding couple is biotin (para [0064])
Regarding claim 11, Coombs et al. in view of Pang et al. teach wherein step (i) comprises:
contacting the sample with magnetic beads comprising a first binding element immobilized on the magnetic beads, wherein the first binding element binds to the target analyte to form a first complex comprising the target analyte bound to magnetic beads (Coombs et al., para [0158], Fig. 7B-8B, para [0175]-[0176], Fig. 11B Step II, para [0191], Fig. 11B Step II, para [0361]-[0362], Fig. 66 Step II, para [0379], Fig. 68A Step II), and optionally applying a magnetic field to the two-particle complex thereby immobilizing the two-particle complex; and removing dielectric beads not present in the two-particle complex (Coombs et al., para [0178], 
Chan et al. teach contacting the target analyte with a second binding element (first ligand (e.g., antibody) capable of binding to an analyte (e.g., an antigen), para [0048], [0064]), wherein the second binding element binds to the target analyte (binding the first ligand to the analyte, para [0065]);
contacting the second binding element with dielectric beads comprising a third binding element immobilized on the dielectric beads, wherein the third binding element binds to the second binding element (para [0048], [0064]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of generating the two-particle complexes of Coombs et al. in view of Pang et al. by subsequently contacting the first complex formed in Coombs et al. in view of Pang et al. with a second binding element, wherein the second binding element binds to the target analyte as in Chan et al. to form a second complex comprising the second binding element bound to the target analyte in the first complex and contacting the second complex with dielectric beads comprising a third binding element immobilized on the dielectric beads, wherein the third binding element binds to the second 
Regarding claim 22, Coombs et al. in view of Pang et al. in further view of Chan et al. teach the method of claim 11 as detailed above.
Coombs et al. in view of Pang et al. teach applying a magnetic field to a complex comprising a magnetic particle and target analyte thereby immobilizing the complex (Coombs et al., para [0192], Fig. 12B Step III, para [0380], Fig. 68A Step III); and
contacting the complex with a wash solution to remove molecules not bound to the complex prior to contacting the complex with the dielectric beads, and optionally removing the magnetic field prior to contacting the complex with the dielectric beads (Coombs et al., para [0192], [0380]).
When the magnetic field and wash solution of Coombs are combined with the teaching of Chan et al., the complex comprises a magnetic particle, target analyte, and second binding element to form the second complex.  Therefore the magnetic field and wash solution of Coombs et al. would necessarily be applied to the second complex as claimed.
Regarding claim 26 and 27, Coombs et al. in view of Pang et al. teach wherein step (i) comprises simultaneously contacting the sample (in one embodiment, the beads and sample are added to the disc at the same time, or nearly the same time. Alternatively, the beads with the probes can be pre-loaded on the disc for future use with a sample so that only a sample needs to be added, Coombs et al., para [0240]) with magnetic beads comprising a first binding element immobilized on the magnetic beads (antibody target probe conjugated on magnetic capture bead, Coombs et al., para [0158], Fig. 7B-8B, para [0175]-[0176], Fig. 11B Step II, para [0191], Fig. 11B Step II, para [0361]-[0362], Fig. 66 Step II, para [0379], Fig. 68A Step II) and with a second binding element (antibody target probe conjugated on reporter bead, Coombs et al., para [0164], Fig. 10B, para [0177], Fig. 11B Step III, para [0193], Fig. 11B Step IV, para [0363], Fig. 66 Step), but fail to teach simultaneously contacting the sample with these components and the dielectric beads comprising the third binding element immobilized on the dielectric beads or simultaneously contacting a first complex with the second binding element and the dielectric beads comprising the third binding element immobilized on the dielectric beads.
Chan et al. teach contacting the target analyte with a second binding element (first ligand (e.g., antibody) capable of binding to an analyte (e.g., an antigen), para [0048], [0064]), wherein the second binding element binds to the target analyte (binding the first ligand to the analyte, para [0065]);
contacting the second binding element with dielectric beads comprising a third binding element immobilized on the dielectric beads, wherein the third binding element binds to the second binding element (para [0048], [0064]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of generating the two-particle .

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coombs et al. (US 2004/0248093 A1) in view of Pang et al. (US 2014/0204372 A1) as applied to claim 1 above, and further in view of Monbouquette et al. (US 2014/0248711 A1).
Regarding claim 18, Coombs et al. in view of Pang et al. teach the method of claim 1, but fail to teach wherein the detecting comprises (c) measuring occlusion of the nanoholes by the dielectric beads as indicated by a decrease in an electrical signal from the nanoholes.
Monbouquette et al. teach wherein the detecting comprises (c) measuring occlusion of the nanoholes by the dielectric beads (polystyrene beads of a diameter equal to or greater than the membrane pore size, para [0048], [0043], [0099]) as indicated by a decrease in an electrical signal from the nanoholes (a bead blocking a pore will steadily block a significant fraction of the current flowing through that pore, which is easily detected, para [0011], [0034], [0045]-[0046]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Coombs et al. in view of Pang et 
One would have reasonable expectation of success in combining Coombs et al. in view of Pang et al. and Monbouquette et al. because they are similarly drawn to flowing a solution containing dielectric beads through a nanohole array separating two chambers and detecting dielectric beads captured on the nanohole array through application of electric current.
Regarding claim 19, Coombs et al. in view of Pang et al. teach wherein the array of nanoholes (array of metal nanoholes 105, Pang et al.) is disposed in an electrochemical cell (Pang et al., Fig. 1A, para [0044]) comprising a first chamber (Pang et al., top microfluidic chamber 103) and a second chamber (bottom microfluidic chamber 104, Pang et al.) separated by the array and wherein the method comprises:
introducing the dissociation solution into the first chamber, flowing the dissociation solution through the array and into the second chamber (transferring a fluid containing particles in a first channel of a nonconductive material formed over a composite membrane including an array of nanochannels that pass through two opposing sides of the composite membrane to a second channel, Pang et al., para [0010]-[0011]), but fails to teach measuring an electrical signal in the second chamber wherein a decrease in the electrical signal over time indicates presence of dielectric beads on the array.
Monbouquette et al. teach wherein the array of nanoholes (membrane having a pore extending through the membrane, para [0010]-[0011]) is disposed in an electrochemical cell 
introducing the dissociation solution into the first chamber, flowing the dissociation solution through the array and into the second chamber (para [0010]-[0011]); 
measuring an electrical signal in the second chamber wherein a decrease in the electrical signal over time indicates presence of dielectric beads on the array (a bead blocking a pore will steadily block a significant fraction of the current flowing through that pore, which is easily detected, para [0011], [0034], [0045]-[0046]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Coombs et al. in view of Pang et al. the step of measuring the electric current between the electrodes wherein a decrease in measured electric current indicates the presence of the bead blocking the pore as in Monbouquette et al. because doing so provides a strong on/off signal in the presence of/absence of target analyte in the sample that is easily detected (Monbouquette et al., para [0036], [0045]).
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/            Examiner, Art Unit 1649                                                                                                                                                                                            
/MELANIE BROWN/Primary Examiner, Art Unit 1641